DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-40 are objected to because of the following informalities:  
As to claim 1, line 10, “the rotating frame” lacks antecedent basis.  
As to claim 4, line 3, “the bound pool” lacks antecedent basis.
As to claim 9, lines 2-3, “the relaxation parameter” lacks antecedent basis.
As to claim 14, lines 12-13, “the measured magnetization” lacks antecedent basis.
As to claim 14, line 14, “the measured magnetization” lacks antecedent basis. 
As to claim 16, line 10, “the measured magnetization” lacks antecedent basis.
As to claim 16, line 12, “the measured magnetization” lacks antecedent basis. 
As to claim 21, line 13, “the rotating frame” lacks antecedent basis.
As to claim 24, line 3, “the bound pool” lacks antecedent basis.
As to claim 29, line 3, “the relaxation parameter” lacks antecedent basis.
As to claim 30, line 9, “sceond” is misspelled.
As to claim 30, line 17, “the third measured magnetization” lacks antecedent basis.
As to claim 36, line 10, “the measured magnetization” lacks antecedent basis.
As to claim 36, line 12, “the measured magnetization” lacks antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20-22, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Santyr (5,281,917).
Santyr discloses a method of performing a plurality of image acquisition processes in an MRI/NMR to produce a plurality of MRI images of human breast.  The MRI or NMR system has a computer 101, magnet 146, gradient coils 136, and RF coils 138 (note Fig. 1).  Each image acquisition process includes applying an off-resonance spin-lock pulse having an RF amplitude and a frequency offset.  There two RF pulses 61 and 62 both are off-resonance spin-lock pulses having the same amplitude.  Frequency offset of the spin lock pulse can be fine tuned to achieve the desired contrast effect.  Since the pulses have the same amplitude, selecting the ratio of first frequency over first RF amplitude to equal the ratio of the second frequency over second RF amplitude would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose them to be equal so to achieve the desired contrast effect as discussed by Santyr.  Note column 7, line 44-column 9, line 24, and column 11, lines 26-36.
Allowable Subject Matter
s 3-19 and 23-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rommel et al. disclose an MR spectroscopy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl